21-6080
     Liu v. Garland
                                                                            BIA
                                                                       Nelson, IJ
                                                                    A201 117 960
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GUIDO CALABRESI,
 9            MICHAEL H. PARK,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   JINGQUAN LIU,
15            Petitioner,
16
17                    v.                                  21-6080
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Gary J. Yerman, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
28                                    Attorney General; Mary Jane
1                                   Candaux, Assistant Director;
2                                   Nicole J. Thomas-Dorris, Trial
3                                   Attorney, Office of Immigration
4                                   Litigation, United States
5                                   Department of Justice, Washington,
6                                   DC.

7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Jingquan Liu, a native and citizen of the

12   People’s Republic of China, seeks review of a January 26,

13   2021, decision of the BIA affirming a November 14, 2018,

14   decision     of   an    Immigration       Judge   (“IJ”)   denying    Liu’s

15   application       for   asylum,   withholding        of    removal,    and

16   protection under the Convention Against Torture (“CAT”).                In

17   re Jingquan Liu, No. A201 117 960 (B.I.A. Jan. 26, 2021),

18   aff’g No. A201 117 960 (Immig. Ct. N.Y. City Nov. 14, 2018).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21       We have reviewed both the IJ’s and BIA’s decisions “for

22   the sake of completeness.”            Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                    The applicable

24   standards of review are well established.                   See 8 U.S.C.

                                           2
1    § 1252(b)(4)(B) (“[T]he administrative findings of fact are

2    conclusive    unless   any    reasonable      adjudicator    would    be

 3   compelled to conclude to the contrary . . . .”); Hong Fei Gao

 4   v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 5   credibility    determination         under    substantial     evidence

 6   standard).

 7         “Considering the totality of the circumstances, and all

 8   relevant factors, a trier of fact may base a credibility

 9   determination on the demeanor, candor, or responsiveness of

10   the   applicant . . . , the     inherent      plausibility    of     the

11   applicant’s . . . account,      the      consistency     between     the

12   applicant’s . . . written      and     oral   statements . . . , the

13   internal   consistency   of    each    such   statement,    [and]    the

14   consistency of such statements with other evidence of record

15   . . . without regard to whether an inconsistency, inaccuracy,

16   or falsehood goes to the heart of the applicant’s claim, or

17   any other relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).

18   “We   defer . . . to     an    IJ’s     credibility     determination

19   unless . . . it is plain that no reasonable fact-finder could

20   make such an adverse credibility ruling.”              Xiu Xia Lin v.

21   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam); accord


                                      3
1    Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

2    the adverse credibility determination given the IJ’s demeanor

3    finding and issues with Liu’s corroborating evidence.      See 8

4    U.S.C. § 1158(b)(1)(B)(iii).

5        The IJ is permitted to rely on demeanor in assessing

6    credibility.   Id.   We afford “particular deference” to the

7    IJ’s demeanor finding because the IJ is “in the best position

8    to evaluate whether . . . testimony suggest[s] a lack of

9    credibility or, rather, can be attributed to an innocent cause

10   such as difficulty understanding the question.”      Lin v. U.S.

11   Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (quotation

12   marks omitted).   We find no reason not to defer here as the

13   IJ explained that she had the impression Liu was testifying

14   from a script and displaying insincere emotion, and she issued

15   her decision at the close of the testimony.       Id. (deferring

16   to IJ’s “impression that [petitioner] was not testifying from

17   actual experience” (quotation marks and brackets omitted));

18   cf. Su Chun Hu v. Holder, 579 F.3d 155, 158–59 (2d Cir. 2009)

19   (per curiam) (holding that same deference is not due to a

20   demeanor finding issued years after the testimony).

21       The IJ’s findings related to Liu’s corroboration also


                                     4
 1   support the adverse credibility determination.                  “An IJ is

 2   fully entitled to make findings concerning the authenticity

 3   of submitted evidence, based on her own examination and her

 4   professional analysis.         Such findings will ordinarily merit

 5   deference.”      Niang v. Mukasey, 511 F.3d 138, 146 (2d Cir.

 6   2007).     The   IJ    reasonably     determined   that   the    matching

 7   pictures on Liu’s driver’s license and medical record, called

 8   into question the authenticity of that evidence and Liu’s

 9   overall credibility.         See Zaman v. Mukasey, 514 F.3d 233, 239

10   (2d Cir. 2008) (per curiam) (upholding IJ’s conclusion that

11   document was fraudulent “based on the similarity between

12   . . . two photos” and IJ’s reliance on that “conclusion to

13   call into question the other aspects of . . . testimony”).

14   These concerns were compounded by Liu’s testimony that his

15   sister in Fujian Province mailed the documents to him, while

16   the envelope they came in included a return address in Taiwan.

17   The   IJ   did   not   err    in   concluding   that   these    documents

18   undermined Liu’s credibility because the medical record was

19   material to Liu’s claim that he was injured while detained

20   for attending an underground church.            Id.; see also Siewe v.

21   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false


                                          5
1    document    or   a   single   instance    of   false   testimony   may

 2   . . . infect the balance of the [applicant’s] uncorroborated

 3   or unauthenticated evidence.”).

 4        These findings provide substantial evidence in support

 5   of   the   adverse   credibility   determination.       See   8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; Siewe,

 7   480 F.3d at 170.       The adverse credibility determination is

 8   dispositive of asylum, withholding of removal, and CAT relief

 9   because all three forms of relief are based on the same

10   discredited factual predicate.           See Paul v. Gonzales, 444

11   F.3d 148, 156–57 (2d Cir. 2006).

12        For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                   FOR THE COURT:
16                                   Catherine O’Hagan Wolfe,
17                                   Clerk of Court
18




                                        6